UN|TED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF FLOR|DA
JACKSONV|LLE DlV|SlON

AMER|SURE |NSURANCE COMPANY
and AMER|SURE MUTUAL
INSURANCE COMPANY,
Plaintiffs,
v. Case No. 3:16-cv-407-J-39JRK
THE AUCHTER COMPANYl ARCH
|NSURANCE CO|V|PANY, LANDN|ARK
AMER|CAN |NSURANCE COMPANY,
TSG INDUSTR|ES |NC, and B & B OF
DUVAL COMPANIES, |NC.,

Defendants.
l

ORDER

TH|S CAUSE is before the Court on the following motions: Amerisure insurance
Company and Amerisure Mutual insurance Company's (“Amerisure”) l\/|otion for
Reconsideration and Reversa| of Order on Cross Motions for Partial Summary
Judgment [Doc. 216] (Doc. 224); Amerisure’s Motion to Bar the Expert Opinions and
Testimony of Steven C. Shimp at Trial (Doc. 246); Amerisure’s Motion for Partial
Summary Judgment against Landmark American insurance Company (“Landmark”)
(Doc. 247); Amerisure’s Motion for Partial Summary Judgment against Arch insurance
Company'(“Arch") regarding C|aims for lnsurance Coverage for the “Punch List” and
“De|ay Damage” Components of the Fina| Judgment (Doc. 248); Landmark’s Motion for
Summary Judgment on the Duty to Defend and the Duty to indemnify Related to the
Equitab|e Exception (Doc. 249); Landmark’s Motion for Summary Judgment on the Duty

to indemnify (Doc. 250); Amerisure’s Obje`ctions to the Magistrate Judge's Non-

Dispositive Order (Doc. 257); and Amerisure’s Motion for the Entry of a Partial Finai
Summary Judgment against Landmark (Doc. 271). The Court also considered the
responses in opposition to these motions as well as the replies to the responses (Docs.
230, 258-264, 266, 268-270, 272-274, and 277).

This most recent round of motion practice represents the final portion of
dispositive motion practice Because most of the relevant facts and case law have
previously been established, the Court will not recite them in detai|. (Seel e.g. Docs.
157-58 and 216). The motions seek to establish each party’s liability as to various
aspects of a long running dispute involving the construction of a 13-story oche building,
the Riverside Avenue Project (the “Project"). The Project did not go as planned and
resulted in a litany of ciaims, counterclaims, and cross-claims involving, among others,
the property owner, the general contractor, and subcontractors in state court (the
underlying state action).1 The matter was eventually resolved following a 28-day non-
jury trial that resulted in the following judgment:

l 1. Judgment is entered in favor of Riverside Avenue
Partners, Ltd., and against The Auchter Company in the

amount of $11,267,515.75. This judgment shall accrue post
judgment interest at the statutory interest rate.

2. Judgment is entered in favor of Riverside Avenue

Partners, Ltd.l and against Arch insurance Company in the
amount of $8,791,460.72. This judgment shall accrue post
judgment interest at the statutory interest rate. Consistent
with the Court’s analysis of the Arch counterclaims against

 

1 For ease of reference Riverside Avenue Partners Ltd. (“RAP") contracted with
the Auchter Company (“Auchter") for Auchter to construct the Project. Auchter obtained
insurance through Amerisure while Arch acted as Auchter’s surety and guaranteed the
obligations of Auchter under the RAP-Auchter contract. Auchter hired subcontractor TSG
industries inc. ("TSG") to construct the Project's Window System. Auchter’s subcontract
with TSG required TSG to obtain insurance for itself which named Auchter as an
additional insured for ali Auchter’s projects. TSG obtained that insurance from Landmark.

_2_

RAP, this part of the judgment has been reduced based on

Arch’s entitlement to the remaining Contract balance and

Arch’s claims for PCO reimbursement and the Auchter fee.

3. Judgment is entered in favor of Arch insurance

Company and against TSG industries, inc. in the amount of

$5,067,033.01. This judgment shall accrue post judgment

interest at the statutory interest rate.

4. 7 Judgment is entered in favor of The Auchter

Company and Arch insurance Company and against B&B of

Duva| in the amount of $263,487.54. This judgment shall

accrue post judgment interest at the statutory interest rate.
(Doc. 24-1 at 86-88; Finai Judgment). The Finai Judgment included $2,586,625.86 in
damages that was comprised of the money expended to complete the Project, including
"punch list items" and $3,613,856.88 for delay damages i_c_i_. at 52 and 55. Thus, the
Finai Judgment created the following categories of damages: (1) Window System
repair, $5,067,033.01; (2) Punch List completion, $2,586,625.86; and Deiay Damages,
$3,613,856.88. g at 56.
|. MOT|ON FOR RECONS|DERATION AND REVERSAL OF ORDER ON CROSS`

MOT|ONS FOR PART|AL SUMMARY JUDGMENT [DOC. 216] (DOC. 224)
On lViarch 27, 2018, the Court granted Arch’s Motion for Summary Judgment

(Doc. 160) for indemnity as it pertained to roughly $5,000,000.00 for the repair and
replacement of windows (or “Window System").2 (Doc. 216; Order). That Order also
denied Piaintiffs' iViotion for Summary Judgment (Doc. 169) on that same issue.
Piaintiffs now seek reconsideration of the Order.

Within the Motion, Piaintiffs cite to both Ruie 60 and Ruie 59 of the Federal Ruies

of Civii Procedure. Ruie 60 allows a court to relieve a party from an order because of

 

2 This work was originally and defectively performed by TSG.

_3_

mistake, inadvertence, surprise, excusable neglect,.or for any other reason that justifies
relief. Ruie 59(e) also allows the Court to relieve a party from an order, but it must be
made within twenty-eight days after the entry of judgment The functions of both Ruie 60
and Ruie 59 are similar insomuch as they "provide a mechanism for those situations in

_ which relief must be obtained afterjudgment." Brown v. Speiis, No. 7:11-CV-91 HL,
2011 WL 4543905, at *1 (iVi.D. Ga. Sept. 30, 2011) (quoting Charies Aian Wright et ai.,
§ 1489 Amendments With Leave of Court-Amendments after Judgment and Appeal, 6
Fed. Prac. & Proc. Civ. § 1489 (3d ed.)). Because Piaintiffs’ Motion was made within
twenty-eight days of the Court’s Order, the Court will review Piaintiffs’ Motion as one for
reconsideration under Ruie 5'éi(e).3 § Mahone v. Ray, 326 F.3d 1176l 1178 n.1 (1 1 th
Cir. 2003).

Reconsideration is only appropriate where controlling law has changed or new
evidence has become availabie, or where reconsideration is necessary to correct a
clear error or prevent manifest injustice. Mre Val|ev Fiorai Ap.. inc. v. SMW Rose
Netsl LLC, 597 F.3d 1374, 1383 (Fedi Cir. 2010). “A motion for reconsideration cannot
be used to relitigate old matters, raise argument or present evidence that could have
been raised prior to the entry ofjudgment." RichL:lson v. Johnson, 598 F.3d 734, 740
(11th Cir. 2010) (citation and quotation omitted). “[V\l]here a party attempts to introduce
previously unsubmitted evidence on a motion to reconsider, the court should not grant
the motion absent some showing that the evidence was not available during the

pendency of the motion." Shuford v. Fid. Nat’i Prop. & Cas. ins. L, 508 F.3d 1337l

 

3 Whether the Court’s analysis is made under Ruie 60 or 59(e), the conclusion is
the same.

1345 (11th Cir. 2007) (citation and quotation omitted). indeed, “a reconsideration of a
previous order is an extraordinary remedy to be employed sparingiy." Sussman v.
Saiem, Saxon & Nieisen. P.A., 153 F.R.D. 689, 694 (|Vl.D. Fla. 1994) (internai citations
omitted). Here, Piaintiffs fail to offer newly available evidence; the controlling law has
not changed; the Court finds no mistake, inadvertence, surprise, or excusable neglect;
and there is no clear error or manifest injustice in the Court’s Order or any other reason
to justify the relief requested

Whiie Piaintiffs cite to “new" evidence in the form of deposition testimony about a
settlement agreement in one of their arguments for reconsideration (Motion at 12), the
evidence needed for Piaintiffs’ argument was in existence years before the Court’s
Order. (Docs. 24.17 and 169.1). in fact, Piaintiffs relied on this evidence in framing other
arguments in their motion for summary judgment. (Doc. 169 at 2 n.1). Whiie Piaintiffs
argue this evidence needed to be explored more fuin before they could fully brief their
argument as to ailocation, Piaintiffs had several options available to them including
seeking to postpone a ruling on summary judgment until they could develop more
evidence through deposition testimony. |nstead, Piaintiffs presented no argument as to
allocation in either their Motion for Summary Judgment lor their responses in opposition.
lt would be inappropriate for the Court to consider Piaintiffs’ argument now. B

Wiichombe v. TeeVee Toons, inc.. 555 F.3d 949l 957 (11th Cir.-2009).

i|. AMER|SURE’S MOT|ON FOR PART|AL SUMMARY JUDGMENT AGA|NST
LANDMARK AMER|CAN |NSURANCE COMPANY (DOC. 247)

Amerisure seeks to establish that Landmark is the primary insurer responsible for
paying for damages in connection with the Window System. (Doc. 247 at 11).4
Landmark responds by claiming that it never had the duty to defend anyone and that
property damage as contemplated by its policies in light of Georgia law never occurred.
(Doc. 258 at 1-2). The Court previously explained that Landmark had a duty to defend
Auchter in the underlying action and that Landmark’s role is primary to that of
Amerisure. (S£ Doc. 267 at 28). For the reasons explained in its previous Order (Doc.
216) and because Landmark failed to present anything that undermines the Court’s
previous Order, Landmark has a duty to indemnify Arch for the costs to repair the
Window System. For the reasons explained beiow, the Court also finds that the
undisputed evidence establishes both an occurrence and property damage such that
coverage pursuant to Landmark’s policies is invoked. This coverage requires Landmark
to indemnify Arch for an amount up to Landmark’s policy iimits.

lii. LANDMARK’S MOT|ON FOR SUMMARY JUDGMENT ON THE DUTY TO
DEFEND AND THE DUTY TO lNDEMNlFY RELATED TO THE EQU|TABLE
EXCEPT|ON (DOC. 249)

Landmark argues that an extrinsic fact to the Compiaint in the underlying case
demonstrates that it had no duty to defend its insureds, TSG and Auchter. (Doc. 249 at

1-2). Landmark goes on to conclude that because it had no duty to defend its insureds,

 

4 in pursuing this motion, Amerisure does not abandon its previous arguments that
it did not have any responsibility to defend or indemnify Arch.

it also has no duty to indemnify others for damages caused by TSG or Auchter. id_. at 2.
Landmark cites to the December 25, 2006 water intrusion event that was paid by
Auchter’s risk insurer Zurich. g at 10. Landmark’s argument is that because the water
intrusion event was the only one implicating the windows as the cause of the water
intrusion and because Zurich paid that ciaim, there is nothing left that could support a
claim that Landmark had a duty defend its insureds. ld_. at 10-11. Without a duty to
defend, Landmark claims it has no duty to indemnify.

The Court has already determined that the December 2006 water intrusion event
qualifies as an occurrence and that this occurrence took place during a period of
Landmark’s coverage and resulted in property damage that fairly rendered the RAP
Compiaint as a document invoking Landmark’s duty to defend. (Docs. 158 at 42 and
Doc. 267 at 17-19); see also E.S.Y.. inc. v. Scottsdaie lns. Co., 139 F. Supp. 3d 1341,
1352 (S.D. Fia. 2015) (“As in any other insurance policy interpretation context,
doubts las to whether a duty to defend exists are resolved in favor of the insured, and
exclusionary clauses in insurance contracts are to be construed liberally in favor of
the insured.") (internai quotations and alteration omitted).

Landmark acknowledges that “an insurer's obligation to defend is determined
solely by the ciaimant's complaint if suit has been filed,” but claims “there are some
natural exceptions to this where an insurer's claim that there is no duty to defend is
based on factual issues that would not normally be alleged in the underlying complaint."
Response at 11 (citing Hiqqins v. §tgte Farm Fire & Cas. Co., 894 So. 2d 5, 10 & n.2
(Fla. 2004)). Landmark’s position on this issue relies on the premise that Zurich’s

payment for part of the damages of the 2006 water intrusion event means that RAP

could recover nothing in excess of what Zurich provided and that because Zurich paid,
Landmark was not the primary insurer. Response at 13.

Landmark’s position fails because Zurich may have paid for the claim for a
number of reasons, including mistake lVloreover, Zurich’s payment does not necessarily
implicate Landmark’s legal duty to defend. Accord. Landmark Am. ins. Co. v. Khan. 307
Ga. App. 609, 612, 705 S.E.2d 707, 710 (2011) (“Construction and interpretation of [an
insurance] contract are matters of law for the court . . . .”) (internai quotations omitted).
Therefore, it is not the type of allegation that, if added into RAP's Amended Compiaint,
would render coverage inapplicable. See Mt. Hawiev ins. Co. v. Tactic Sec. Enf't. lnc.,
No. 6160V14250RL40TBS, 2017 WL 8316925, at *6 (M.D. Fia. Sept. 28, 2017), @m
and recommendation adopted, No. 6160V1425ORL40TBS, 2017 WL 6947453 (M.D.
Fia. Nov. 15, 2017) (“|Higgins| is not a holding that allows for denial based on my _a__rg
a_il facts that were not aileged, nor facts that are contrary to facts that B alieged.")
(emphasis in original). To interpret so broadly the exception to the general rule that the
duty to defend is determined from the face of the complaint alone “would swallow the
general rule entirely and would serve to conflate the analysis of the duty to defend with
the duty to indemnify." Mt. Hawiey |ns. Co., 2017 WL 8316925, at *7. The narrow
exception mentioned in Mggin_s applies when an undisputab|e and unai|eged fact
unambiguously defeats coverage, and Zurich’s payment is not one of those facts.
Furthermore, Landmark offers no Georgia law that would support its position, and this
Court finds none S. Guar. |ns. Co. v. Dowse, 278 Ga. 674, 676, 605 S.E.2d 27, 29
(2004) (“[A]n insurer has a correlative duty to defend its insured against ali claims

covered under a poiicy, even those that are groundless, false, or fraudulent.”)

Landmark also fails to explain how the allegations of subsequent events, such as
the September 2007 water intrusion event, would not also invoke Landmark’s duty to
defend without considering other extrinsic evidence such as whether work was ongoing
in some manner. B (Doc. 201 .1 at 6 (“On September 17l 2007, substantial water
damage occurred . . . [and] [w]ater intrusion at various locations continued through rain
events through 2007 and into 2008)). Even had RAP’s Amended Compiaint contained
an allegation that Zurich paid for at least part of the December 2006 water intrusion
event, it would not defeat Landmark’s duty to defend.5 Consequentiy, the Court cannot
find that Landmark is absolved from its duty to indemnify on the basis that it has no duty

to defend.6

 

5 Landmark incorrectly claims that the Court “aiready ruied[ ] that the December
25, 2006 water intrusion allegations [are] the only place RAP's Amended Compiaint
specifies the windows as the cause of water intrusion." (Doc. 249 at 11 (citing Doc. 158
at 41)). in actuality, the Court noted that water intrusion events in 2007 “do not specify
the windows as the cause . . . and appear to relate to events that occurred after TSG was
completed." The Court stopped short of stating that these allegations definitively preclude
coverage under the Landmark poiicies. Moreover, the Court’s statement does not change
the law that allegations in a complaint whose construction may or may not invoke
coverage nevertheless may invoke the insurer's duty to defend. Penn-Am. |ns. Co. v.
_DisaM Am. Veterans, lnc.. 268 (L 564, 565. 490 S.E.2d 374. 376 (1997) (“[T]he
insurer is obligated to defend where, as here, the allegations of the complaint against the
insured are ambiguous or incomplete with respect to the issue of insurance coverage.");
see also Pennsvivania Lumbermens Mut. ins. Co. v. indiana Lumbermens Mut. lns. Co..
43 So. 3d 182, 186 (Fla. 4th DCA 2010) (“The duty to defend arises when the complaint
alleges facts which create potential coverage.”) (emphasis added).

6 Landmark reasserts its argument that there was never an occurrence triggering
coverage because Zurich paid for the only known water intrusion that occurred during the
coverage period. For the reasons explained in this Order, that argument must faii.

iV. LANDMARK AMER|CAN |NSURANCE COMPANY’S MOT|ON.FOR

SUMMARY JUDGMENT ON THE DUTY TO lNDEMNlFY (DOC. 250)

a. Property Damage

Landmark argues that Georgia law requires the Court to declare that Landmark
does not have a duty to indemnify any other party for damages arising from the
underlying state court action. The Court already determined that the costs for damages
associated with the faulty installation of the Window System are covered by the
Amerisure policies which are substantially similar to the Landmark policies (Doc. 216 at
59); (Doc. 267 at 24). The Court also determined that Landmark’s policies were primary
over Amerisure’s policies. (Doc. 267 at 28). However, as Landmark notes, the Court’s
determination that Amerisure’s policies covered repair of the Window System as well as
the property damaged by its faulty installation turned in large part on the Eleventh
Circuit Court of Appeais published opinion in Carithers v. lViid-Continent Cas. Co., 782
F.3d 1240 (11th Cir. 2015). Carithers makes it clear that pursuant to Fiorida law the
insurer generally does not have to repair defective work performed by the subcontractor
Whom is insured. Carithers, 782 F.3d at 1249 (reiterating that a “sub-contractor's
defective work . . . [that] did not cause damage to any other property," did not constitute
“property damage" as contemplated by the insurance poiicy). However, when a
contractor’s defective work causes damage to other property and the defective work
must be remedied to repair the other property then repairs to the contractor’s defective
work are covered by the poiicy. g at 1251.

|n this case, the Court has already determined that TSG’s faulty workmanship for

its work on the Window System caused damage to other property and that the Window

-10_

System had to be repaired in order to repair the other property. Consistent with
Carither’s, the Court held that costs to repair both the Window System and other
property were covered by the Amerisure policies which were issued in Fiorida.
Landmark concedes that its policies would also cover the costs to repair both the
Window System and the other property damaged by its faulty installation consistent with
the Court’s interpretation of Amerisure policies if Fiorida law applied to Landmark’s
policies.7

lt is undisputed that Landmark’s policies were issued in Georgia and that they
are to be interpreted consistent with Georgia iaw. Landmark argues that this distinction
is crucial because Carithers only applies to insurance policies subject to Fiorida iaw.
in supportl Landmark first cites to Trehei Cor& v. Owners ins. Co.l No. 1:12-CV-.3366-
CAP, 2014 WL 11820250, at *1 (N.D. Ga. Nov. 19, 2014). JM recites Georgia’s
Supreme Court’s declaration that “Property or work that is inherently defective because
it was produced by faulty workmanship cannot be said to have been physically injured
by the very faulty workmanship that brought it into being in the first place." g at 3
(quoting Tav|or |V|orrison Servs.. |nc. v. HDi-GerliMAm. ins. C_o._, 293 Ga. 456, 462,
746 S.E.2d 587, 592 (2013)) (internai quotations omitted). This proposition is no
different from that established by Carithers. lmportant|y, the Georgia Supreme Court did
not exclude the possibility that repair to a contractor’s faulty work may be covered

property damage when necessary to fix other property. g (“By the way, we do not go

 

7 Like Amerisure1 Landmark disagrees with the Court’s earlier application of
Carithers to extend coverage over the Window System. Landmark simply acknowledges
that consistency requires the same outcome if the Court were applying Fiorida law in
interpreting both Landmark and Amerisure’s poiicies.

-11-

further in this case and attempt to define the precise line of demarcation between
defective and nondefective property or work when both are a part of the same project . .
. ."). Because M did not determine that coverage is precluded when otherwise non-
covered property damage must be repaired in order to repair covered property damage
its application to this case is limited. g at 4.

Simiiariy, Landmark’s reliance on First Coast Enerqv, LLP v. Cincinnati ins. Co.,
227 F. Supp. 3d 1282, 1288 (M.D. Fia. 2017) is` unavailing. First Coast Energy applied
Georgia law and found that the insured could not recover from an insurer for a
contractor’s faulty work in manufacturing underground gas tanks. g Whiie the Court
made no mention of Carithers or its logic, it did not need to because the court found that
the covered property damage was subject to a products completed operations hazard
exclusion. g at 1288-90. This fact alone distinguishes First Coast Energy from the case
at bar, where there is damage to covered property outside of the defective workmanship
by TSG and that damage was caused by 'l'SG's faulty workmanship First Coast Energy
and the other cases cited by Landmark are not in conflict with Carit_hers. See Carithers,
782 F.3d at 1249 (“[T]here is a difference between a claim for the costs of repairing or
removing defective work, which is not a claim for ‘property damage,’ and a claim for the
costs of repairing damage caused by the defective work, which is a claim for ‘property

damage ) (internai quotations omitted). When defective work must be corrected to
repair the non-defective property damage then the defective work is ushered into the
umbrella of covered property damage id_. at 1251.

Further, Carithers is instructive in resolving Landmark’s insurance policy because

of Georgia and Fiorida’s symmetrical approaches to interpreting insurance policies.

_12-

Tavlor Morrison Servs.. lnc.. 293 Ga. at 462 n.10 (citing with approval Fiorida law for
determining the definition of coverage “property damage”); Am. Empire Surpius Lines
lns. Co. v. Hathawav Dev. Co., 288 Ga. 749, 751, 707 S.E.2d 369, 371 (2011) (reiying
on Fiorida law for define the scope of “occurrence”); (M Doc. 158; Niarch 30l
2017 Order (comparing in detail Fiorida and Georgia law and concluding the rules of
construction are similar)); (Doc. 157; iVlarch 30, 2017 Order (hoiding that Fiorida and
Georgia are “simiiar with regard to the rules of construction of an insurance contract,
duty to defend, and duty to indemnify”). lnterestingly, both of the Georgia cases
referenced in this paragraph cited approvingly to the Fiorida Supreme Court’s decision
in U.S. Fire lns. Co. v. J.S.U.B.. lnc.. 979 So. 2d 871, 889 (Fla. 2007). Carithers’ central
holding is predicated on J.S.U.B. See Carithers, 782 F.3d at 1251 (hoiding that the
insurer had to pay "‘the costs of repairing damage caused by the defective work
. . . ."’ which included repair to the defective work) (quoting J.S.U.B., 979 So.2d at 889)).
At best, lr_e_hej lends support to the notion that other property damage must be a
result of the subcontractor's negligence before coverage lies. W Trehei Corp., 2014
WL 11820250, at *4 (citing MMm lncjgm. Co. v. Jimene;, 318 Ga. App. 669, 671, 734
S.E.2d 499, 503 (2012)). However, Georgia still holds that coverage may exist where “a
subcontractor's faulty workmanship [caused] unforeseen or unexpected damage to
other property" because this situation involves both an "occurrence” and “property
damage" M, 318 Ga. App. 669 at 671; see also Tavlor Morrison Servs.l lnc.. 293

Ga. 456 at 464 (coilecting cases). The Court finds no support for Landmark’s assertion

_13_

that Georgia, in practice, requires some heightened showing before coverage exists.8
Accordingiy, Landmark’s contention that there was no covered property damage must
fail because damage to othe`r property was indisputably caused by TSG’s faulty
workmanship and that the faulty workmanship had to be repaired in order for the other

property to be repaired.9

 

8 To the extent that any negligence was required, it is clear from the factual record
that TSG was negligent in installing the Window System.

9 Forthese same reasons Landmark’s suggested application of the “Business Risk
Exciusions" fai|. Additionaiiy, the Court previously explained that:

The evidence does not support a finding that water damage
to the tenants' carpeting, ceiling tiles and drywall constituted
property damage to Auchter's "work," and establishes
"damage to property other than the work performed by
[Auchter]." See Auto-Owners |ns. Co. v. Eiite Homes. lnc..
676 F. App'x 951, 955 (11th Cir. 2017), |Vloreover, even if
these components are considered Auchter's "work," the
"Your Work" exclusion does not apply because the damaged
work or the work out of which the damage arises was
performed on Auchter's behalf by subcontractor TSG. As to
the Property exciusions, there is no evidence to establish
that Auchter's and TSG’s work was incorrectly performed on
wal|s, carpets and ceilings which are tenant improvements,
precluding the application of the j(6) exclusion, or that the
property damage to floors, walls and ceilings caused by the
water intrusion through the Window System was where
Auchter and/or TSG were "performing operations," triggering
the j(5) exciusion. Water intrusion damage from leaking
windows is not a "business risk" as contemplated by the
"Your Work" and the “Property j(5) and j(6) Exciusions,“
assumed by Auchter and its subcontractor TSG for which it
agreed to exclude insurance indemnity protection.

(Doc. 216 at 57-58); accord. Transportat_ion ins. Co. v. Piedmont Const. Grp.l LLC., 301
Ga. App. 17, 21l 686 S.E.2d 824l 828 (2009) (hoiding that the “purpose of virtually
identical business-risk exclusion is to avoid a guarantee of workmanship and it cannot be
used to eviscerate coverage” where there is damage beyond defective property).

 

-14_

b. Occurrence
Nextl Landmark argues that there was not an occurrence that triggered coverage

under its policies because Zurich paid for the only water intrusion event that occurred
during the coverage period. The Court has already rejected that argument. B supra at
8. l\/ioreover, in the underlying case, Judge Jay repeatedly referred to water intrusion
problems that resulted in damages beginning in the summer of 2007 through April 2010.
(Doc. 24.1 at 10 and 15).10 lt is undisputed that Landmark’s policies were in place
during the summer of 2007.11 Additionaiiy, the following evidence presented in the
Court’s prior Order remains undisputed:

[VV]ater built up in all the windows and leaked into the

building as a result of the diverter plate blocking water from

exiting through the drain hoies. (Doc. 168-2 at 5 (Trial Tr.

Voi. 6 at 735)). According to Mr. Baker,

“As water builds up, that unsealed joint is exposed to water,

and if water goes through that metal to metal joint, it actually

enters into the building and runs down the vertical muliions,

which is what we saw during our testingl it's what the tenants

reported. it was all very consistent."

id_. at 7 (Trial T. Vol. 6 at 744). He testified that water build

up in the gutter "potentia|ly leaks through this joint, which is
consistent with what we saw when we tested it and

 

10 Judge Jay specifically found that the Project began suffering injuries from water
intrusion before August 27, 2007, continuing on multiple occasions during the summer of
2007 and for years thereafter. (Doc. 24.1 at 15, 58). Judge Jay’s findings of fact placed
the blame of the water intrusion on TSG, who failed to, among other things, “use the
specified factory gaskets around the windows[,]" deviated from the Project design, and
deviated from the state approved product approvais. g at 16.

11 Landmark makes a nuanced argument regarding the state of the law as it
pertains to the application of a “manifestation trigger” versus a "continuous trigger."
However, this Court need not predict how Georgia will rule on that issue because the
undisputed evidence is that water damage was occurring as a result of the faulty Window
System installed during the coverage period. l\/ioreover, the faulty Window System also
caused damages that were discovered throughout the coverage period of the Landmark
policies.

_15_

consistent with what was reported to us from tenants,
consistent with the photographs we saw of water ieakage."
g at 11 (Trial Tr. at 758). Regarding water intrusion, Mr.
Baker testified that with 100 percent of the windows he
tested, "water stayed on the siii, but on 28 percent of them it
actually leaked into the building. . . . 28 percent, water found
a path - because as the water built up, water found a path
into the building and dripped inside the building. Almost a
third." g at 33 (Trial Tr. Voi. 6 at 846); (see also Doc. 162-
8 at 14 (Trial Tr. Voi. 8 at 1019 ("Twenty-eight percent of the
openings tested . . . - water was not contained within the
intermediate horizontal member and leaked into the building
and was visible in the building. . . . 28 percent . . actually
physically leaked physical water into the building.")).12
According to Nlr. Baker, repairing the building envelope was
"fantastically simple . . . That's what is going to stop the
water leakage, build [the Window System] the way it was
originally intended, originally designed to. This wasn't a
complicated problem or complicated to flx. lt's build it the
way it was designed, intended and tested." (Doc. 168-2 at
34 (Trial Tr. Voi. 6 at 850-51)).

Charies R. Warden, the chief maintenance engineer for the
Project who worked for the company responsible for
maintaining the Building, (Doc. 160 at 5)[,] . . . identified the
images in photographs as water leaks and “[s]aturated
ceiling tile“ in numerous locations in the building on different
floorsl and testified regarding damaged ceiling tiles and
papers. (Doc. 160-1 at 116-19, 123-24 (Trial Tr. Voi. 10 at
1261-64; 1266-68, 1271, 1274-75, 1292-93)). He states that
the stained ceiling tiles were replaced "many times." g at
117, 119 (Vo| 10 at 1268, 1274-75).

Steven Main, a consultant with Roiiandl DeiValie & Bradiey
("RDB") and assistant project manager who compiled the
Punch List of "deficient and incomplete work," testified that
he observed water entering the building "between the
concrete curb and the framed exterior" in three locations in
the penthouse and that the "waii was saturated with water."
(D'oc. 60-1 at 177 (Trial Tr. Voi. 11 at 1405)); (W Doc. 24-1
at 18-19). in other locations, i\/ir. l\/iain observed either in
person or in photographs "water standing in the ceiling tiles
in the southwest corner of the butler's pantry of the . . .
tenant build-out. And moisture could also be felt in the fabric

 

12 Mr. Baker tested 356 windows. (Doc. 162-2 at 14 (Trial Tr. Voi. 8 at 1019)).

_16-

wallcoverings in that area"; stained ceiling tiles; "ponding
water on the carpet" of an occupied space in the building;
and "[w]ater staining on the ceiling tile above and drips of
water fom"iing underneath the upper mullion of the windows.“
(Doc. 160-1 at 177-79 (Trial Tr. Voi. 11 at 1406-07l 1410,
1412-14)).

Paul J. Lunetta, vice president and treasurer of RAP,
testified regarding an emaii from a tenant about a leak on the
12th floor of the building expressing concern about possible
damage to carpeting and furniture (Doc. 160-1 at 346 (Trial
Tr. Voi. 21 at 2786)). Trial exhibits include numerous e-
mails discussing water intrusion and damage and staining to
ceiling tiles, wet walls with mold growth, water ponding on
window siiis, water entering through the window system,
saturated carpet, and "[t]he file 'TS Fay Water intrusion
Report' referenc[ing] the 80 pages (bookmarks show detaiis)
in the pdf named 'water damage."' (Doc. 121-2 at 1-56). The
record also includes photographs depicting instances of
water intrusion and water damage throughout the building,
including photographs of water damage near windows.

(Doc. 21-3 at 1-52; Doc. 21-4 at 1-14; Doc. 21-5 at 1-7).

[Mr. Lunette aiso] wrote to Auchter on January 24, 2007
regarding "Water Damagell seeking to confirm that

“1) Auchter has filed a water damage claim to the Tl [tenant
improvement] areas with their insurance carrier and 2) That
the pricing from [tenant contractor] Solutions is acceptable to
Auchter. Please let me know today so that l can direct the Tl
Contractors to proceed if Auchter does not plan to do the
work. We need to have the affected areas removed and
replaced quickly to mitigate any further damage by mold
growth . . .

(Doc`. 121-7 at 24); (see also id_. at 25 (January 12, 2007
Letter from Lunetta to Auchter regarding "the water intrusion
issue“ and his "concern[ ] over an apparent lack of urgency
by Auchter in mitigating the damage that was caused by the
water intrusion," recounting observing water on the ninth
floorl "a rather large volume of water . . . in the middle of the
7th floor," and "standing water on the 12th and 13th fioors.").
Surmising that water was entering the building through the
roof and the windows, Lunetta wrote in 2007 that the tenant
contractor had presented change orders "to repair and
replace the damaged drywali, ceiling and flooring," and that
"[t]he damage to the drywall is spreading and has to be

_17_

removed immediately." l_c;L l\/lr. Lu|netta testified that rental
concessions and the cost of replacement of stained ceiling
tiles and wet carpet were not included in RAP's list of
damages presented in the Underlying Lawsuit. (Doc. 169-6
at 10 (Trial Tr. Voi. 24 at 3091-92)); (Ye Doc. 24-1 at 3, 57
(“RAP is entitled to three different categories of damages: 1)
repairs to the building envelope; 2) repairs or completion to
deficiency items or to items on the punch iist; and 3)
damages for delay."). RAP's damages report included
consultant costs ("aii invoices for determining the cause of
the water intrusion and also to determine the appropriate
resolution to it."). (Doc. 168 at 12 (Trial Tr. at 2844)); (W
generally Doc. 168-8 (Damages Summary submitted by
RAP)).

(Doc. 216 at 10-14). From Judge Jay’s Finai Judgment and the unrefuted evidence
adduced in the underlying action, it is abundantly clear that there was an “occurrence"
during the coverage period. lVloreover, this occurrence damaged non-defective property
beyond the scope of TSG’s work. The cost to repair that work is not the relevant inquiry,
as the Finai Judgment reflects that $5,000,000.00 is needed to repair the Window
System. which is required to repair the non-defective property. (Doc. 216 at 27-28).
Pursuant Carithersl this establishes the floor of established damages at nearly
$5,000,000.00.
c. Number of Occurrences13
The Landmark policies provides policy limits of $1,000,000.00 per occurrence

with an aggregate cap of $2,000,000.00. (Docs. 24.6 and 24.7). The policies define an

 

13 "it is well understood that when a plaintiff files an opposition to a dispositive
motion and addresses only certain arguments raised by the defendant, a court may treat
those arguments that the plaintiff failed to address as conceded." Chiidress v. Wa|ker,
943 F. Supp. 2d 1332, 1349 (M.D. Ala. 2013), m 554 F. App'x 834 (11th Cir. 2014)
(internai quotations and citation omitted). it does not appear that Amerisure or Arch
addressed Landmark’s argument regarding the number of occurrences in this case and
have conceded this issue

_13_

occurrence as “an accident, [i]inc|uding continuous or repeated exposure to
substantially the same general harmful conditions." id_. at 19. The term accident is not
defined. Landmark takes the position that damages flowing from the improper
installation of the Window System constitutes one occurrence rendering it liable for no
more than $ 1,000,000.00, relying on Traveiers Prop. Cas. Co. of Am. v. Cont'i Cas.
L, 226 F. Supp. 3d 1359, 1368 (N.D. Ga. 2017). Traveiers held that Georgia law
requires application of the “cause test” to determine that number of qualifying
occurrences or accidents under the subject insurance poiicy. id_. (citing State Auto Prop.
& Cas. Co. v. i\/lamg, 286 Ga. 611, 611, 690 S.E.2d 614, 616 (Ga. 2010)). in M, the
Georgia Supreme Court resolved the question of how many accidents occurred where
the insured’s car struck and killed a bicyciist and approximately one second later struck
a second bicyciist some 95-115 feet away. g at 611-12. Because the car’s driver did
not have time to regain control of the car before striking the second bicyciistl the Court
concluded that there was but one proximate, uninterrupted, and continuing cause that
resulted in the damages of all the injured parties. id_. at 612-614. Consequentiy, the
Court concluded only one accident occurred.

Traveiers was confronted with interpreting the definition of occurrence identical
to one present in the Landmark policies where the insured participated in the
manufacture of a bottled fuel gel that resulted in multiple burn injuries to different and
unrelated product users. Traveiers, 226 F. Supp.3d at 1360-62. The court ultimately
concluded that for purposes of coverage, there was only a single occurrence because
all of injuries involved “exposure to substantially the same general harmful condition.”

g at 1368; see also Granqe Mut. Cas. Co. v. Slauqhter, No. 1:16-CV-03058-SCJ, 2018

_19_

WL 1200062, at *6 (N.D. Ga. Feb. 20, 2018) (“Under the cause theoryl the number of
accidents is determined by the number of causes of the injuries.") (internai quotations
omitted). in this case, the Finai Judgment catalogues the multitude of instances of water
intrusion and the resultant damages because of the faulty Window System. As it
pertains to costs of those damages and the Window System, all of those injuries are
attributable to a singie, repeated harmful condition, the faulty installation of the Window
System.14 Accordingiy, the amount Landmark must indemnify Arch for repair of the
Window System is limited to one occurrence and thus, $1,000,000.00.
d. Punch List and Deiay Damages

Landmark, like Amerisure, seeks a declaration that it cannot be held liable for
Punch List and Deiay Damages. The Court does not need to make this determination at
this time in light of the fact that Landmark’s policy limits are exhausted with respect to
the repair of the Window System.

e. Costs of Defense and indemnity

On September 27, 2018, the Court ordered that Landmark maintained the
primary duty to defendant Auchter in the underlying state court action. (Doc. 267 at 28).
As a result, the Court required Landmark to reimburse Amerisure the $1,208,593.34
that Amerisure paid in the defense of Auchter. i_cL Landmark seeks to have this amount
credited toward any obligation it has to indemnify Arch by relying on cases outside of
both Fiorida and Georgia and which deal with circumstances materially distinct from this

case Under the heading “Supplementary Payments-Coverages A and B," the

 

14 Arch appears to concede as much. (Doc. 263 at 7 (“The ‘occurrence’ is TSG’s
faulty workmanship . . . .”). (Doc. 263 at 7). Of course, Arch’s concession does not bind
Amerisure

_20-

Landmark policies provide that Landmark will pay, among other things, all the expenses
Landmark incurs with respective to any suit against the insured. (See Docs. 24.6 and
24.7 at 13). Both TSG and Auchter were insureds. Furthermore, the policies provide
that “these payments will not reduce the limits of insurance.” l_<L As an additional
insured, Auchter was covered under this provision and the defense costs owed to
Amerisure for Auchter’s defense do not diminish the policy limits. Even had Auchter
been an indemnitee, the policies state that payments on behalf of the defense of
indemnitees will not be deemed to be damages for property damage "and will not
reduce the limits of insurance.” Therefore, Landmark is not entitled to offset the amount
owed for its duty to indemnify Arch by the amounts it owes Amerisure for the defense of
Auchter.

V. AMER|SURE’S MOT|ON FOR THE ENTRY OF A PART|AL FiNAL SUMMARV

JUDGMENT AGA|NST LANDMARK (DOC. 271)

Amerisure seeks to have the Court enter partial final summary judgment
pertaining to Landmark’s previously established duty to defend Auchter. (Doc. 271 at 3).
As Landmark noted in its opposition, the Court was concerned about resolving the
issues in a piecemeal fashion, especially owing to the existence of multiple parties
asserting various claims, counterclaims, and cross claims. Landmark’s obligations have
now been determined and its policy limits exhausted, however, the Court will delay
entering judgment until the parties file a joint statement of the case as the Court
previously said it would require following the conclusion of dispositive motion practice

(Doc. 216 at 59 n.18).

-21_

Vi. CCNCLUS|ON

it appears that in light of this Order and those previously entered by the Courtl
Landmark and Amerisure’s policies will be exhausted by indemnifying Arch for the
repair of the Window System. Additionaiiy, the Court previously determined that
Landmark had the primary duty to defend Auchter in the underlying state case.
Dispositive motion practice has conciuded, and the Court will require the parties to file a
joint status report as to what, if any, claims remain. At this time the Court will also deny
without prejudice the Amerisure’s Motion to Bar the Expert Opinions and Testimony of
Steven C. Shimp at Trial (Doc. 246); Landmark and Amerisure’s request to have the
Court find that they cannot be held liable for Punch List and Deiay Damages; and
Amerisure’s Objections to the Magistrate Judge's Non-Dispositive Order (Doc. 257) as
the need to resolve these motions and objection appears to be mooted. if necessary,
the Court will allow the parties to renew their motions and responses relating to i\/ir.
Shimp’s testimony, the Punch List and Deiay Damages, and the Magistrate Judge's
Non-Dispositive Order. However, the Court will not allow new arguments that could
have been previously presented

Accordingiy, after due consideration, it is

ORDERED:

1. Amerisure insurance Company and Amerisure Mutual insurance

Company’s Nlotion for Reconsideration and Reversai of Order on Cross

Motions for Partial ySummary Judgment [Doc. 216] (Doc. 224) is DEN|ED.

-22_

Amerisure’s Motion for Partial Summary Judgment against Landmark
American insurance Company (Doc. 247) is GRANTED to the extent that
Landmark has the duty to indemnify Arch and that duty is primary.
Landmark’s Motion for Summary Judgment on the Duty to Defend and the
Duty to indemnify related to the Equitabie Exception (Doc. 249) is
DEN|ED. n

Landmark American insurance Company’s Motion for Summary Judgment

on the Duty to indemnify (Doc. 250) is DEN|ED in part and GRANTED in

part.

a. The Motion is GRANTED to the extent that the damages and injuries
flowing from the faulty installation constitutes one occurrence limiting
Landmark’s duty to indemnify Arch to $1,000,000.00.

b. The Motion's request for the Court to determine Landmark’s liability as
to the Punch List and Deiay Damages is DEN|ED without prejudice

c. The Motion is DEN|ED in all other respects.

Amerisure’s Motion to Bar the Expert Opinions and Testimony of Steven
C. Shimp at Trial (Doc. 246) is DEN|ED without prejudice

Amerisure’s iViotion for Partial Summary Judgment against Arch insurance
Company (“Arch”) regarding Ciaims for insurance Coverage for the
“Punch List" and “Delay Damage” Components of the Finai Judgment
(Doc. 248) is DEN|ED without prejudice

Amerisure’s Objections to the Magistrate Judge's Non-Dispositive Order

(Doc. 257) is DEN|ED without prejudice

_23_

8. Amerisure’s Motion for the Entry of a Partial Finai Summary Judgment
against Landmark (Doc. 271) is GRANTED to the extent that the Court
will enter judgement in favor of Amerisure and against Landmark following
review of the parties forthcoming joint status report.

9. On or before March 4, 2019, the parties shall confer in person, via
telephone or video conferencing to decide what, if any, issues remain for
this Court’s consideration On or before March 11, 2019, the parties shall
file a joint notice to the Court as to the' status of this case The Clerk of the
Court shall administratively close this case until further order of the Court.

f jtli
DONE and ORDERED in Jacksonvi|le, Fiorida this 1 day of February, 2019.

Ba£,ll§a-,

 

BRiAN J. DAvisU
United States District Judge

lp
2
Copies furnished to:

Counsel of Record
Unrepresented Parties

-24_

